Case 3:19-cv-02443-JLS-JLB Document 3 Filed 04/20/20 PageID.12 Page 1 of 1




 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   THE STROJNIK FIRM LLC
 3   Esplanade Center III, Suite 700
     2415 East Camelback Road
 4   Phoenix, Arizona 85016
 5   Telephone: (602) 510-9409

 6   Attorneys for Plaintiff THERESA BROOKE
 7                           UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     THERESA BROOKE, a married woman                 Case No: 3:19-cv-02443-JLS-JLB
11   dealing with her sole and separate claim,
                                                     NOTICE OF VOLUNTARY
12                        Plaintiff,                 DISMISSAL WITH PREJUDICE
13
     vs.
14
     HOST HOTELS & RESORTS LP,
15
16                        Defendant.
17
            NOTICE IS HEREBY GIVEN that Plaintiff Theresa Brooke dismisses the above
18
     action with prejudice; each party to bear her/its own costs and attorneys’ fees.
19
20          RESPECTFULLY SUBMITTED this 20th day of April, 2020.
21
22                                               /s/ Peter Kristofer Strojnik
                                                 Peter Kristofer Strojnik (242728)
23
                                                 Attorneys for Plaintiff
24
25
26
27
28
